Citation Nr: 0938445	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis B, and if so, whether the claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
October 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

The Veteran presented testimony at a Board hearing in July 
2004.  A transcript of the hearing is associated with the 
claims file.

In August 2004 the Board issued a decision denying reopening 
of the Veteran's claims for service connection for 
psychiatric disability and residuals of hepatitis B.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an ORDER dated in 
May 2006 the Court vacated the Board's August 2004 decision 
and remanded these matters to the Board for development 
consistent with the Court's ORDER.

The Veteran was informed by letter dated in February 2007 
that the individual who presided at the Board hearing in July 
2004 was no longer an employee of the Board. The Veteran was 
also informed of his options for another Board hearing.  The 
Veteran responded in February 2007 that he did not want 
another hearing.

In May 2007 the Board remanded the case for actions in 
compliance with the Court's ORDER.  The file has now been 
returned to the Board for further appellate action.



FINDINGS OF FACT

1.  An unappealed RO rating decision in October 1998 denied 
service connection for residuals of hepatitis B and also 
denied service connection for a psychiatric disorder.

2.  The evidence received since the October 1998 decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of either claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim for service connection for residuals of 
hepatitis B.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.   New and material evidence has not been presented to 
reopen the claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen previously denied claims for 
service connection for residuals of hepatitis B and a 
psychiatric disorder.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the Veteran was provided Kent-
compliant notice in a letter sent by the originating agency 
in October 2008.  The letter also provided appropriate notice 
with respect to the disability-rating and effective-date 
elements of the claims.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims in July 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes the Veteran has been afforded 
appropriate assistance in support of his claims.  Medical 
records have been received from those VA and private medical 
providers identified by the Veteran as having relevant 
records.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence, to include medical records.  
Although the Veteran has not been afforded a VA examination 
and no medical opinion has been obtained in response to 
either claim, VA is not obliged to provide an examination or 
to obtain a medical opinion in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002-2008), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

An RO rating decision in October 1989 denied service 
connection for hepatitis B based on a finding hepatitis had 
not been found during VA examination.  The Veteran was 
notified by letter in October 1989 but did not appeal.

An RO rating decision in September 1994 denied service 
connection for a psychiatric disorder, diagnosed as 
schizophrenia, based on a finding schizophrenia had 
preexisted service and was not aggravated by service.  The 
Veteran was notified of the denial by letter in September 
1994 and requested reconsideration based on additional 
evidence.  An RO rating decision in October 1994 denied 
reopening of the claim for service connection for 
schizophrenia, based on a finding the evidence received was 
not new and material.  

The Veteran did not appeal the September/October 1994 rating 
decisions but submitted additional evidence.  The RO issued a 
rating decision in January 1995 that denied service 
connection for a psychiatric disorder on the merits, based on 
a finding that service treatment records were negative for 
complaint of or treatment for a psychiatric disorder and the 
evidence did not establish schizophrenia was manifested to a 
compensable degree within one year after discharge from 
service.  The Veteran was notified of the denial by letter in 
January 1995 but he did not appeal.

The Veteran filed a petition to reopen his claims for service 
connection for both hepatitis B infection and a psychiatric 
disorder in March 1998, asserting he had been diagnosed with 
bipolar disorder in addition to schizophrenia.  The RO issued 
a rating decision in October 1998 finding new and material 
evidence had not been received to reopen either claim.  The 
Veteran was notified of the decision by letter in October 
1998 but he did not appeal.

The Veteran's current claims to reopen were received in July 
2001.

The evidence of record in October 1998 consisted of the 
following:  STRs; the report of a VA examination in July 
1989; treatment records from Southern Maryland Hospital dated 
in December 1985; treatment records from Health Care for the 
Homeless (Washington, DC) dated from December 1985 through 
December 1990; treatment reports from Washington Hospital 
Center dated from January through March 1994; treatment 
records from Howard University Hospital (HUH) dated in June 
2004 showing diagnosis of residual schizophrenia in 
remission; a letter from  Dr. RMW of HUH dated in July 1994 
indicating that the Veteran had been diagnosed with paranoid-
type schizophrenia and a variety of substance abuses; and a 
letter dated in May 1998 by the Veteran's acquaintance PT 
asserting the Veteran had hepatitis and also had psychotic 
symptoms during service.

The evidence received since the October 1998 rating decision 
consists of the following: treatment records from George 
Washington Hospital dated from January 1995 through June 
1998; treatment records from Greater Southeast Community 
Hospital dated from July 1993 through April 1997; treatment 
records from Providence Hospital dated from April through 
December 1997; treatment records from St. Elizabeth's 
Hospital dated from February through March 1994; treatment 
records from HUH dated from December 1993 through August 
1997; treatment records from Washington Hospital Center dated 
from June 1993 through August 1997; VA treatment reports 
dated from May 1997 through January 2003; and the transcript 
of the Veteran's hearing before the Board in July 2004.

For the reasons discussed below the Board finds the evidence 
added to the record is not "material" for the purpose of 
reopening a previously denied claim.

In regard to hepatitis B, the private and VA treatment 
records include laboratory tests showing the presence of 
hepatitis antibodies, and the VA medical problems list 
includes "chronic viral hepatitis B without mention of 
hepatic coma."  However, the Board is unable to find any 
documentation of current active hepatitis B infection at any 
time during the pendency of this claim (a VA liver panel in 
July 2002 disproved current hepatitis C despite a previous 
false positive reading, and there is no indication of active  
hepatitis A or B).  The claim was previously denied because 
there was no medical evidence of the claimed disability, and 
the evidence added to the record fails to establish or 
support such disability.  Accordingly, there is nothing in 
the evidence added to the record that is so significant, by 
itself or in conjunction with other evidence of record, that 
it must be considered in order to fairly decide the merits of 
the claim.

In regard to a psychiatric disorder, private and VA treatment 
records received since the October 1998 decision show 
treatment for various mental health problems, including 
paranoid schizophrenia, substance abuse, depression, 
schizoaffective disorder and posttraumatic stress disorder 
(PTSD).  The Board notes at this point that the new evidence 
documents psychiatric diagnoses that were not before the 
adjudicator in October 1998.

The Board notes that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, a claim 
based on a diagnosis of a new mental disorder states a new 
claim, when the new disorder had not been diagnosed at the 
time of the prior NOD.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  

However, the previous final denials were not limited 
specifically to service connection for schizophrenia or any 
other specific psychiatric disorder.  Rather, the finally-
denied RO decision in January 1995 generally denied service 
connection for psychiatric disability, not simply for 
schizophrenia.  There is nothing in the new evidence showing 
that any psychiatric disorder, including any such disorder 
identified or diagnosed since October 1998, is related to 
active service.

Accordingly, referral or remand to the RO for development of 
a newly-claimed psychiatric disorder is not warranted at this 
time and does not effect the Board's adjudication of the 
question of new and material evidence.  There is nothing in 
the new evidence so significant, by itself or in conjunction 
with other evidence of record, that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disability.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly carefully considered whether any new 
lay evidence of record, to include the Veteran's 
correspondence to VA and his testimony before the Board, is 
material for the purpose of reopening his claims.  The 
Veteran in this case has asserted in his correspondence and 
his testimony that he contracted hepatitis B in service while 
such infection was endemic at his base, and that his 
psychiatric symptoms began during service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, evidence received subsequent to a final decision is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

However, where resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.   Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In this case, the claim 
for service connection for hepatitis B was previously denied 
because there was no competent evidence of current residuals, 
and the claim for service connection for a psychiatric 
disorder was denied because there was no competent evidence 
of a relationship between a claimed disorder and active 
service.  Both questions are medical matters; see Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation).  Accordingly, in this case the unsupported 
lay opinions of the Veteran do not constitute material 
evidence.

Based on the medical and lay evidence above, the Board finds 
new and material evidence has not been received to reopen the 
previously denied claim for service connection for residuals 
of hepatitis B or the previously denied claim for service 
connection for a psychiatric disorder.  Accordingly, the 
petition to reopen those claims must be denied.


ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for residuals of 
hepatitis B is denied.

As new and material evidence has not been received, reopening 
of the claim for service connection for a psychiatric 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


